Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment of the specification filed 26 September 2019 has been entered. The Information Disclosure Statements (IDS) filed 16 April 2020, 28 September 2020 and 19 August 2021 have been entered.

Election/Restrictions
 	In a reply to the requirement for restriction election received on 17 August 2021, Applicants elected, without traverse, the species of:
A-a) wherein the method comprising the step of selecting a pool of antibodies, or antigen-binding portions thereof, for the ability to: (i) inhibits the release of the growth factor from a growth factor prodomain complex (GPC);
B-a) wherein the extracellular and cellular matrix (ECCM) component is: latent TGF-binding protein (LTBP); and
C-a) wherein the growth factor is: TGF.
Claims 1-39 are cancelled. Claims 40-54 are pending and under examination to the extent they read on the elected species. Claims 40-46 and 48-54 read on the elected species.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “wherein the antibody, or the antigen-binding portion thereof, binds an epitope formed by the combination of a region or portion of any of the growth factor, a prodomain of the growth factor, and an extracellular and cellular matrix (ECCM) component selected from latent TGF-binding protein (LTBP), fibrillin, elastin and collagen.” The recitation of “the combination of a region or portion of any of the growth factor…” is unclear because previous claim 40 only refers to one growth factor. Also, the antigen provided in claim 40 does not have any component of extracellular and cellular matrix (ECCM). It is unclear how the epitope includes residues from, e.g., collagen. The metes and bounds of the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 41, 46 and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 6,656,475 B1, Date of Patent: Dec., 2, 2003).
Lee teaches antibodies that specifically bind a peptide portion of a promyostatin polypeptide, particularly, the myostatin prodomain (col. 26, lines 56- 63). Myostatin is also known as GDF8, which is one of the proteins in Table 1 of the instant specification (“Pro-protein of the TGF-beta family”) (at p. 23). Lee teaches that the antibodies bind a promyostatin polypeptide and reduce or inhibit proteolytic cleavage of the promyostatin to release a mature myostatin peptide, thereby reducing or inhibiting GDF signal transduction (ibid.), and that such antibodies may bind to the proteolytic cleavage site, or some other sites on the pro-GDF polypeptide such that the binding and cleavage by the protease is reduced or inhibited (col. 30, lines 5-21). Lee teaches that the antibodies can be raised using the prodomain as the immunogen (col. 54, lines 51-54). Lee teaches that the antibodies include monoclonal antibodies and humanized antibodies (col. 53, lines 53-55; col. 54, lines 22- 26), and antibodies of the invention also can be derived from human antibody fragments isolated from a human immunoglobulin phage library (col. 56, lines 37-45).
Although Lee does not expressly teach the steps (b) and (c) of claim 40, i.e., (b) selecting a pool of antibodies or antigen-binding portions thereof for the ability to bind the antigen; and (c) selecting a pool of antibodies, or antigen-binding portions thereof, for the ability to inhibit the release of the growth factor from a growth factor prodomain complex (GPC), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform these steps, because Lee teaches making antibodies that specifically binds a promyostatin polypeptide and reduce or inhibit proteolytic cleavage of the promyostatin to release a mature myostatin peptide. One of ordinary skill in the art would have been motivated to do so, because identifying the antibodies taught by Lee requires determining: 1) the binding specificity of a promyostatin polypeptide; and 2) the antibodies reduce or inhibit proteolytic cleavage of the promyostatin to release a mature myostatin peptide. Regarding claim 51, Lee teaches antibodies that bind the prodomain, the isolated antibodies would necessarily exclude the antibodies that exhibit nonspecific binding. Regarding claim 41, given the indefinite nature of the claim (see above), it is included in the rejection. Because Lee teaches the same antigen as the instant claims, and the antibodies produced by Lee would necessarily include those binding to the epitope from a prodomain of the growth factor. 

Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 6,656,475 B1), in view of Sengle et al. (J. Biol. Chem., 2011, Feb. 18, Vol. 286(7):5087-5099).
Lee teaches as set forth above. Lee, however, does not teach wherein the growth factor is a TGF or TGF1, wherein the antibody inhibits the release of TGF from a GPC associated with a latent TGF-binding protein (LTBP) but not those associated with glycoprotein-A repetitions predominant protein (GARP), and wherein the GPC comprises a proTGF and an LTBP, or a fragment thereof (claims 42-45).
Sengle teaches that members of the TGF superfamily of growth factors, including TGF1, are translated as precursor molecules that are proteolytically processed by the furin family of proprotein convertases before their secretion; and this proteolytic event yields two products, an N-terminal prodomain and a C-terminal mature growth factor dimer, which is disulfide cross-linked (p. 5087, 1st paragraph in Introduction). Sengle teaches that the TGFb1 prodomain performs at least two functions: it confers latency to its mature growth factor, and it interacts with extracellular matrix (ECM) molecules, the latent TGF_-binding proteins (LTBPs) (p. 5087, 2nd paragraph in Introduction).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to generate antibodies that bind to the precursor of TGF1 and reduce or inhibit proteolytic cleavage of the precursor protein to release a mature TGF1, thereby reducing or inhibiting TGF1 signal transduction. One of ordinary skill in the art would have been motivated to combine the teachings, because Lee teaches making antibodies bind a promyostatin polypeptide and reduce or inhibit proteolytic cleavage of the promyostatin to release a mature myostatin peptide, thereby reducing or inhibiting GDF signal transduction, and Sengle teaches that like myostatin which is another member of the TGF family, mature TGF1 protein is generated from proteolytic cleavage of the precursor protein. Therefore, the combined teachings provide a reasonable expectation of success in reducing the release of the mature TGF protein. 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 19, 2021